                Case 2:18-cr-00315-RAJ Document 285 Filed 06/02/21 Page 1 of 3




                                                         THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE
 7
     UNITED STATES OF AMERICA,                       )    No. CR18-315-RAJ
 8                                                   )
                      Petitioner,                    )
 9                                                   )    JOINT STATEMENT AND
                 v.                                  )    STIPULATION OF THE PARTIES IN
10                                                   )    ADVANCE OF THE EVIDENTIARY
     GIZACHEW WONDIE,                                )    HEARING SCHEDULED FOR
11                                                   )    JUNE 7, 2021
                      Respondent.                    )
12                                                   )
13          Gizachew Wondie, by and through his attorneys Mohammed Hamoudi and Sara
14   Brin, and the United States, by and through its attorneys Erin H. Becker and James
15   Oesterle, file this joint statement in advance of the June 7, 2021, hearing to address the
16   defendant’s motion to suppress his arrest, filed at Dkt. 190. The purpose of this
17   statement is to advise the Court of agreements reached by the parties that narrow the
18   factual issues in dispute and thus will limit the scope of the testimony presented on June
19   7, 2021.
20          First, the parties have separately decided that they will not call former Deputy
21   George Alvarez as a witness for any purpose. Because Alvarez was the only witness
22   who would have testified to observing cocaine in the defendant’s possession prior to his
23   arrest, the government will not cite this alleged possession as an independent basis for
24   its argument that the defendant was lawfully arrested. The government will proceed
25   with the facts and arguments previously advanced to advocate its position that
26   defendant’s December 6, 2018, arrest was lawful.

       JOINT STATEMENT AND STIPULATION OF THE                        FEDERAL PUBLIC DEFENDER
       PARTIES IN ADVANCE OF THE EVIDENTIARY                            1601 Fifth Avenue, Suite 700
       HEARING SCHEDULED FOR JUNE 7, 2021                                 Seattle, Washington 98101
       (United States v. Wondie, No. CR18-315-RAJ) - 1                               (206) 553-1100
                Case 2:18-cr-00315-RAJ Document 285 Filed 06/02/21 Page 2 of 3




 1            Second, the parties have entered into the attached factual stipulation reflecting
 2   facts the parties expect would be proved if law enforcement witnesses present during
 3   the events that led to defendant’s December 6, 2018, arrest were to testify.
 4            Third, given the decision not to call Deputy Alvarez, together with the attached
 5   stipulation, the parties anticipate that the only witnesses who will be called to testify by
 6   either party on June 7, 2021, are Homeland Security Investigations Special Agent
 7   Tammy Spencer and HSI Supervising Special Agent Marco Dkane. Both are expected
 8   to testify primarily on the topic of their parallel drug investigation of the defendant.
 9   However, to the extent that either witness has information bearing on the defendant’s
10   motion to suppress his statements, Dkt. 48, 1 or Franks hearing, Dkt. 273 (filed under
11   seal), that testimony will also be taken on June 7, 2021, to avoid the need for either
12   witness to appear twice.
13            Fourth, the parties have agreed to refer to separate individuals and groups with
14   pseudonyms to protect their identities and/or the active homicide investigation. With
15   respect to the individual arrested in October 2018, who provided information to HSI
16   agents that led to their investigation of the defendant, the parties have agreed to refer to
17   this individual as the “source of information” or “SOI.” The person is more fully
18   identified for the Court in documents filed under seal at Dkts. 219, 234. With respect to
19   the group of individuals—occasionally described as a gang, and other times as a hip
20   hop group—that was of interest to investigators as possibly being connected with the
21   homicide, the parties have agreed to refer to this group as “Group A.” The group’s
22   name can be found in documents filed under seal at Dkt. 197. And, with respect to an
23   individual that the defendant asserts is the person actually depicted in a photograph that
24   was included in the Decker warrant and identified by Decker as someone she believed
25   1
       The defense has advised the government that it will be moving to withdraw its motion
26   to suppress the defendant’s statements taken in violation of Miranda (Dkt. 48). The
     motion to withdraw will be filed separately by defense counsel.
         JOINT STATEMENT AND STIPULATION OF THE                      FEDERAL PUBLIC DEFENDER
         PARTIES IN ADVANCE OF THE EVIDENTIARY                          1601 Fifth Avenue, Suite 700
         HEARING SCHEDULED FOR JUNE 7, 2021                               Seattle, Washington 98101
         (United States v. Wondie, No. CR18-315-RAJ) - 2                             (206) 553-1100
              Case 2:18-cr-00315-RAJ Document 285 Filed 06/02/21 Page 3 of 3




 1   to be the defendant, the parties have agreed to refer to this person as “Individual 1.” The
 2   person’s true name can be found in documents filed under seal at Dkt. 197, Ex. 25.
 3          DATED this 2nd day of June 2021.
 4
                                                  Respectfully submitted,
 5
                                                  s/ Mohammad Hamoudi
 6                                                s/ Sara Brin
 7                                                Assistant Federal Public Defenders
                                                  Attorneys for Gizachew Wondie
 8
                                                  s/ Erin H. Becker
 9                                                s/ Jim Oesterle
10                                                Assistant United States Attorneys
                                                  By email authorization
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       JOINT STATEMENT AND STIPULATION OF THE                       FEDERAL PUBLIC DEFENDER
       PARTIES IN ADVANCE OF THE EVIDENTIARY                           1601 Fifth Avenue, Suite 700
       HEARING SCHEDULED FOR JUNE 7, 2021                                Seattle, Washington 98101
       (United States v. Wondie, No. CR18-315-RAJ) - 3                              (206) 553-1100
